Title: From James Madison to Carlos Martínez de Yrujo, 12 May 1802
From: Madison, James
To: Yrujo, Carlos Martínez de


Department of State May 12. 1802.
Mr. Madison has the Honor to inform the Chevalier d’Yrujo that no time has been lost in taking into Consideration the subject of his Note of the 3d. instant; and that the Governor of Pennsylvania has been requested to cause to be instituted the proper proceedings for ascertaining legally the offences which have been committed against the subjects of his Catholic Majesty, and for bringing the offenders to justice. The Chevalier d’Yrujo will see in this instant interposition, on the part of the United States, a manifestation of their respect for his Catholic Majesty; and Mr. Madison equally flatters himself that the result will be as satisfactory, as the course taken will have been regular and fair.
James Madison.
 

   
   Letterbook copy (DNA: RG 59, DL, vol. 14).


